Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-11-2007

Doe v. Abington Friends Sch
Precedential or Non-Precedential: Precedential

Docket No. 05-1405




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Doe v. Abington Friends Sch" (2007). 2007 Decisions. Paper 1166.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1166


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 05-1405


                        BENJAMIN DOE, a Minor, by his Parents,
                     Joseph and Julie Doe; JOSEPH DOE, Individually
                    and on Their Own Behalf; JULIE DOE, Individually
                                and On Their Own Behalf,

                                                                Appellants,

                                             v.

               ABINGTON FRIENDS SCHOOL; PHILIP VINOGRADOV;
                      JODI PICKERING; RUSSELL SHAW

                          Benjamin Doe; Joseph Doe; Julie Doe,
                                      Appellants




                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 04-cv-04647)
                        District Judge: Honorable Juan R. Sanchez


                            ORDER AM ENDING OPINION

      It has come to the attention of the Clerk that the law firm and firm’s address for
Carl W. Hittinger, Esq. was not properly identified in the caption of the opinion.
Accordingly it is hereby O R D E R E D that the caption is amended as follows:

       Carl W. Hittinger, Esquire (Argued
       DLA Piper
       1650 Market Street Suite 4900
       Philadelphia, PA 19103

       This amendment is purely typographical in nature and does not effect the substance
of the decision of this Court or its mandate.

                                           For the Court,
                                           /s/ Marcia M. Waldron
                                           Clerk


Dated: April 11, 2007
arl/par/cc: C.W.H., Esq.
            J.S.K., Esq.




                                                2